In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00186-CR



       RICHARD LEE PERCIVILL, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 48,443-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION
            Richard Lee Percivill, Jr., was indicted in two separate indictments for family violence

assault. The two cases were tried together, and he entered a plea of guilty to both indictments and

a plea of true to each indictment’s enhancement allegation of having a prior conviction for family

violence assault. The trial court found him guilty and, after a hearing on punishment, sentenced

him to five years in prison for each of the two offenses, with the sentences to run concurrently.

            In this appeal from his second conviction for family violence assault, Percivill argues that

he was improperly assessed $25.00 for a time payment fee. 1

            For the reasons stated in our opinion of this date in cause number 06-19-00185-CR, we

find that ninety percent of the time payment fee is unconstitutional and modify the time payment

fee to assess only $2.50.

            As modified, the trial court’s judgment is affirmed.




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:              March 19, 2020
Date Decided:                April 9, 2020

Do Not Publish




1
    The State does not oppose Percivill’s arguments on appeal.
                                                           2